     Case 4:15-cv-00491 Document 284 Filed on 09/19/19 in TXSD Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
 AETNA LIFE INSURANCE               §
 COMPANY                            §
                                    §
                                    §
 VS.                                §     CIVIL ACTION NO. 4:15-cv-491
                                    §
 ROBERT A. BEHAR, MD; NORTH         §
 CYPRESS MEDICAL CENTER             §
 OPERATING COMPANY, LTD; and,       §
 NORTH CYPRESS MEDICAL              §
 CENTER OPERATING COMPANY           §
 GP, LLC                            §
                                    §


            NCMC, COUNTER-PLAINTIFFS’/THIRD-PARTY PLAINTIFFS’
              MOTION FOR LEAVE TO FILE ORIGINAL COUNTER-
                 COMPLAINT AND THIRD PARTY COMPLAINT


TO THE HONORABLE JUDGES OF SAID COURT:

       COME NOW the Counter-Plaintiffs/Third-Party Plaintiffs Robert A. Behar, M.D., North

Cypress Medical Center Operating Company, Ltd. and North Cypress Medical Center Operating

Company GP, LLC (collectively “NCMC”) and show the following:

                                         PREAMBLE

       1.      NCMC is cognizant of the fact that this Court has stated in its September 4, 2019

Order (Dkt. 283) that it “does not desire any other filings by any party before the Conference”

scheduled for October 3, 2019 other than the Joint Status Report required by that Order. However,

as shown herein, Aetna has already placed at issue whether this Court’s adoption of the Magistrate

Judge’s Recommendation of August 5, 2019 (Dkt. 274) “in effect lifts the stay” as to both the

Plaintiff’s and the Defendants’ claims. Therefore, pursuant to the Tolling Agreement entered into
     Case 4:15-cv-00491 Document 284 Filed on 09/19/19 in TXSD Page 2 of 4



between Aetna and NCMC on October 1, 2016, NCMC has no choice but to protect its claims

from a statute of limitations bar and file this Motion for the reasons stated herein.

                                                 FACTS

        2.      On October 1, 2016, the parties entered into a Tolling Agreement in which they

agreed that the Defendants’/NCMC’s counterclaims and third party claims1 would not be time

barred and that all limitations periods on such claims be tolled until thirty (30) days after the

Court’s stay(s) in this case is (are) lifted. As of this date, the Court has not lifted the stays in any

written order which were imposed by both it and the Magistrate Judge. It is true that on September

4, 2019, the Court “adopted” the Memorandum and Recommendation of the Magistrate Judge to

grant in part NCMC’s Amended Motion to Lift Stay and to Dismiss Plaintiff’s Complaint and their

Supplement to their Amended Motion to Lift Stay and to Dismiss Plaintiff’s First Amended

Complaint (Dkts. 283, 274, 256, 241), wherein the Magistrate Judge recommended which of

Aetna’s claims should be dismissed and which claims may proceed; however, no specific order

lifting the stays has been issued whether in the Magistrate’s Recommendation (Dkt. 274) or in this

Court’s Order dated September 4, 2019. (Dkt. 283)

        3.      In its inserts to the contemplated Joint Status Report provided to NCMC’s counsel,

Aetna takes the position that this Court’s September 4, 2019 Order adopting the Magistrate Judge’s

Memorandum and Recommendation “in effect” lifted the stays even though not a word about the

stays was mentioned therein. Notwithstanding, if the thirty (30) days were to run from September

4, 2019, which they should not, NCMC would have only until October 4, 2019 (one day after the



1
  Initially, NCMC’s Counter-Claims and Third Party Complaint (Exhibit “A”) were stricken by the
Magistrate Judge because they were filed after the Court’s initial stay order dated July 24, 2015. If there
had been no Tolling Agreement, the statute of limitations would have run on these claims during the four
years and two months the stays were in effect. It was the Magistrate Judge who directed the parties to enter
into such a tolling agreement.
                                                     2
     Case 4:15-cv-00491 Document 284 Filed on 09/19/19 in TXSD Page 3 of 4



scheduled October 3, 2019 Status Conference) to file a Motion for Leave regarding their Original

Counterclaim and Third Party Complaint. After four years and two months of stay orders being in

place, an Order lifting those stays should be entered by the Court. Otherwise, another dispute

regarding the Tolling Agreement could arise. In fact, such a dispute has already been raised by

Aetna in the parties’ drafting of a Joint Status Report as required by this Court in its September 4,

2019 Order. (Dkt. 283) claiming that the various stays were “in effect” lifted on September 4,

2019, even though 30 days from that date per the Tolling Agreement have yet to pass. One can

reasonably wonder if Aetna took this position in order to force NCMC to file this Motion prior to

the October 3, 2019 Status Conference.

       4.      Attached hereto as Exhibit “A” is the Original Counter-Complaint and Third Party

Complaint.

       WHEREFORE, PREMISES CONSIDERED, NCMC pray that this Court grant them

leave to file their Original Counterclaim and Third Party Complaint and for such other and further

relief to which they may show themselves justly entitled.

                                      Respectfully submitted,

                                        By:    /s/ J. Douglas Sutter
                                               J. DOUGLAS SUTTER
                                               Federal ID No. 3791
                                               State Bar No. 19525500
                                              NEIL PRUPIS
                                              Federal Bar No. NP-5500
                                              State Bar No. 270641971

                                      ATTORNEYS-IN-CHARGE FOR COUNTER-
                                      PLAINTIFFS AND THIRD-PARTY PLAINTIFFS




                                                 3
     Case 4:15-cv-00491 Document 284 Filed on 09/19/19 in TXSD Page 4 of 4



OF COUNSEL:
KELLY, SUTTER & KENDRICK, P.C.
3050 Post Oak Blvd., Suite 200
Houston, TX 77056
(713) 595-6000 – Telephone
(713) 595-6001 - Facsimile
dsutter@ksklawyers.com


LAMPF, LIPKIND, PRUPIS & PETIGROW, PA
80 Main Street, Suite 305
West Orange, New Jersey 07052
(973) 325-2100 – Telephone
(973) 325-2839 - Facsimile
prupis@llpplaw.com

                              CERTIFICATE OF CONFERENCE

       Per the parties’ Tolling Agreement dated October 1, 2016, the Plaintiff should have no

objections to this Motion since it has already agreed to the time NCMC may file this Motion.


                                                                       /s/ J. Douglas Sutter
                                                                       J. DOUGLAS SUTTER




                                 CERTIFICATE OF SERVICE
       I certify that on this the 19th day of September, 2019, a true and correct copy of the forgoing
was served on all counsel of record via ECF and email.
               John B. Shely
               Jeffrey D. Migit
               Andrews Kurth, LLP
               600 Travis, Ste. 4200
               Houston, Texas 77002-3090


                                                                       /s/ J. Douglas Sutter
                                                                       J. DOUGLAS SUTTER




                                                  4
